AMENDMENT TO PARTICIPATION AGREEMENT The Fund Participation Agreement dated as of March 24, 1997 among Kansas City Life Insurance Company, Dreyfus Variable Investment Fund, The Dreyfus Socially Responsible Growth Fund, Inc. and Dreyfus Life and Annuity Index Fund, Inc. (d/b/a Dreyfus Stock Index Fund) (the “Agreement”) is hereby amended as follows: Exhibit A is amended to read in its entirety as follows: “EXHIBIT A List of Participating Funds Dreyfus Stock Index Fund Dreyfus Variable Investment Fund: Small Cap Portfolio Capital Appreciation Portfolio The Dreyfus Socially Responsible Growth Fund, Inc.” All other terms and provisions of the Agreement not amended hereby shall remain in full force and effect. Effective Date: February 25, 1999 KANSAS CITY LIFE INSURANCE COMPANY By:/s/ Richard L. Finn Its:SVP DREYFUS LIFE AND ANNUITY INDEX FUND, INC. (d/b/a Dreyfus Stock Index Fund) By:/s/ Company Its:Vice President THE DREYFUS SOCIALLY RESPONSIBLE GROWTH FUND, INC. By:/s/ Company Its:Vice President DREYFUS VARIABLE INVESTMENT FUND By:/s/ Company Its:Vice President
